                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC #:
 PETER RODRIGUEZ,                                                DATE FILED: 6/23/2021

                                    Plaintiff,

                        -against-
                                                                     20-CV-9840 (GHW)
 CITY OF NEW YORK, E.S.U. CAPTAIN
 MOISE #1451, CAPTAIN GIBSON, E.S.U.                                      ORDER
 OFFICER WILLIAMS #1475, E.S.U. OFFICER
 GALVEZVSKIY #8957, CORRECTION
 OFFICER FERRERO #1805,

                                    Defendants.

GREGORY H. WOODS, United States District Judge:

         For the reasons stated on the record during the June 23, 2021 conference, Mr. Rodriguez’s

request for the appointment of pro bono counsel is denied without prejudice.

         The Clerk of Court is directed to mail a copy of this order and the order at Dkt. No. 66 to

Plaintiff.

         SO ORDERED.

Dated: June 23, 2021
New York, New York

                                                              GREGORY H. WOODS
                                                             United States District Judge
